 1

 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON




 4
                                                                  Nov 28, 2018
                                                                       SEAN F. MCAVOY, CLERK


 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    JEROME JULIUS BROWN SR.,
                                                  NO: 2:18-CV-320-RMP
 8                               Plaintiff,
                                                  ORDER ADOPTING REPORT AND
 9            v.                                  RECOMMENDATION

10    SHERYL WALTER, et al.,

11                               Defendants.

12

13            BEFORE THE COURT is the Report and Recommendation issued by

14   Magistrate Judge John T. Rodgers, ECF No. 2, recommending that pro se Plaintiff

15   Jerome Julius Brown Sr.’s case be dismissed without prejudice due to Plaintiff’s

16   failure to pay the filing fee or apply to proceed in forma pauperis. No objection was

17   filed.

18            After reviewing the Report and Recommendation and relevant authorities,

19   the Court finds the Magistrate Judge’s findings are correct. Therefore, the Court

20   adopts the Report and Recommendation in its entirety.

21


     ORDER ~ 1
 1          Accordingly, IT IS HEREBY ORDERED:

 2          1.    The Report and Recommendation, ECF No. 2, is ADOPTED in its

 3   entirety.

 4          2.    Plaintiff’s Complaint, ECF No. 1, is DISMISSED without prejudice.

 5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

 6   Order, provide copies to Plaintiff, and close this case.

 7          DATED November 28, 2018.

 8
                                                 s/ Rosanna Malouf Peterson
 9                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21


     ORDER ~ 2
